DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Devin Morgan on May 24, 2021.
The application has been amended as follows: 

1. (Currently Amended) A data storage device comprising:
a non-transitory storage medium configured to store user content data;
a data port configured to transfer the user content data between the storage medium and a host computer system over a data channel; and
a controller configured to:
	connect to an authorized device over a control channel that is different from the data channel, wherein the authorized device is different than the host computer system;
receive, from the authorized device over the control channel, a request to format the storage medium;
receive metadata associated with the host computer system over the data channel;
determine, based on the metadata, a class of the host computer system;
select, based on the class of the host computer system, one file system format of multiple file system formats;
format, responsive to receiving the request to format the storage medium, the storage medium by creating a file system in accordance with the selected file system format on the storage medium; and
register with the host computer system as a block data storage device.

	2. (Canceled)

	3. (Currently Amended) The data storage device of claim [[2]] 1, wherein:
the request to format includes an indication of a file system format; and
the controller is further configured to select the one file system format of the multiple file	system formats based on the indication.

	5. (Currently Amended) The data storage device of claim [[2]] 1, wherein the controller is further configured to



send an indication of the selected file system format to the authorized device as a recommendation.

6. (Currently Amended) The data storage device of claim [[2]] 1, wherein the controller is further configured to:
receive an indication of one or more of a name, a color and an image for the data storage device;
store the indication of the one or more of the name, the color and the image for the data storage device; and
send the indication of the one or more of the name, the color and the image for the data storage device to the host computer system during registration as the block data storage device.

7. (Currently Amended) The data storage device of claim [[2]] 1, wherein the request to format is associated with a request to cryptographically erase the storage medium.

8. (Currently Amended) The data storage device of claim [[2]] 1, wherein:
the control channel is wireless; and
the data channel is wire-based.



	19. (Currently Amended) A method for formatting a data storage device, wherein the data storage device comprises a controller and a non-transitory storage medium, the method comprising:
	connecting the data storage device to a host computer system using a data port, wherein the data port is configured to transfer user content data between the non-transitory storage medium and the host computer system over a data channel;
connecting, by the controller and over a control channel, to an authorized device, wherein:
the control channel is different than the data channel; and
the authorized device is different than the host computer system;
receiving, by the controller and from the authorized device over the control channel, a request to format the non-transitory storage medium;
receiving metadata associated with the host computer system over the data channel;
determining, based on the metadata, a class of the host computer system;
selecting, by the controller and based on the class of the host computer system one file system format of multiple file system formats;
formatting, by the controller and responsive to receiving the request to format the non-transitory storage medium, the non-transitory storage medium by creating a file system in accordance with the selected file system format on the non-transitory storage medium; and
the host computer system as a block data storage device.

20. (Currently Amended) A data storage device comprising:
a non-transitory storage medium;
a data port configured to transfer user content data between the non-transitory storage medium and a host computer system over a data channel;
means for connecting, by the controller and over a control channel, to an authorized device, 
wherein: 
the control channel is different than the data channel; and
the authorized device is different than the host computer system;
means for receiving, by the controller and from the authorized device over the control channel, a request to format the non-transitory storage medium;
means for receiving metadata associated with the host computer system over the data channel;
means for determining, based on the metadata, a class of the host computer system;
means for selecting, based on the class of the host computer system, one file system format of multiple file system formats;
means for formatting, responsive to receiving the request to format the non-transitory storage medium, the non-transitory storage medium by creating a file system non-transitory storage medium; and
means for registering the data storage device with [[a]] the host computer system as a block data storage device.

Allowable Subject Matter
Claims 1, 3-4, 6-12, and 14-20 are allowed. The restriction requirement between claims 3-5, 8, 18, claims 6, 16-17, claim 7, claims 9-12, claim 14, and claim 15, as set forth in the Office action mailed on April 16, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 16, 2021 is withdrawn.  Claims 6, 16-17, drawn to registration of devices, claim 7, drawn to cryptographic erasure, claims 9-12, drawn to storing formatting data/compressed image, claim 14, drawn to encrypting data using keys, and claim 15, drawn to configuring RAID are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1 and 19-20) “…connect to an authorized device over a control channel that is different from the data channel, wherein the authorized device is different than the host computer system; receive, from the authorized device over the control channel, a request to format the storage medium; receive metadata associated with the host computer system over the data channel; determine, based on the metadata, a class of the host computer system; select, based on the class of the host computer system, one file system format of multiple file system formats; format, responsive to receiving the request to format the storage medium, the storage medium by creating a file system in accordance with the selected file system format on the storage medium.”
As dependent claims 3-4, 6-12, and 14-18 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
AHN (Pub. No.: US 2008/0247540 A1) teaches a USB host that a user connects the UMS device to through a USB port is made to register the UMS device in order to protect the digital content in the UMS device. However, AHN does not teach connect to an authorized device over a control channel that is different from the data channel, wherein the authorized device is different than the host computer system; receive, from the authorized device over the control channel, a request to format the storage medium; receive metadata associated with the host computer system over the data channel; determine, based on the metadata, a class of the host computer system; select, based on the class of the host computer system, one file system format of multiple file system formats; format, responsive to receiving the request to format the storage medium, the storage medium by creating a file system in accordance with the selected file system format on the storage medium.
ORCUTT (Patent No.: US 6,377,958 B1) teaches converting from an advanced file system to the desired simpler system such as conversion from NTFS or Linux ext2 file system to FAT-32, FAT-16, FAT-12 file system. However, ORCUTT does not teach connect to an authorized device over a control channel that is different from the data channel, wherein the authorized device is different than the host computer system; receive, from the authorized device over the control channel, a request to format the storage medium; receive metadata associated with the host computer system over the data channel; determine, based on the metadata, a class of the host computer system; select, based on the class of the host computer system, one file system format of multiple file system formats; format, responsive to receiving the request to format the storage medium, the storage medium by creating a file system in accordance with the selected file system format on the storage medium.
MAKIDA (Pub. No.: US 2016/0364167 A1) teaches the operation management server instructs the storage device to configure the RAID that is input from the operation terminal. However, MAKIDA does not teach connect to an authorized device over a control channel that is different from the data channel, wherein the authorized device is different than the host computer system; receive, from the authorized device over the control channel, a request to format the storage medium; receive metadata associated with the host computer system over the data channel; determine, based on the metadata, a class of the host computer system; select, based on the class of the host computer system, one file system format of multiple file system formats; format, responsive to receiving the request to format the storage medium, the storage medium by creating a file system in accordance with the selected file system format on the storage medium.
POTHOS (Pub. No.: US 2009/0287767 A1) teaches the mobile user receives assignment notification to perform triage, prioritizing issues, and attempt remote commands. However, POTHOS does not teach connect to an authorized device over a control channel that is different from the data channel, wherein the authorized device is different than the host computer system; receive, from the authorized device over the control channel, a request to format the storage medium; receive metadata associated with the host computer system over the data channel; determine, based on the metadata, a class of the host computer system; select, based on the class of the host computer system, one file system format of multiple file system formats; format, responsive to receiving the request to format the storage medium, the storage medium by creating a file system in accordance with the selected file system format on the storage medium.
SURYANARAYANA (Pub. No.: US 2020/0341774 A1) teaches dynamically locating and loading bootable images stored in one or more operating system partitions formatted with an advanced filesystem (e.g., such as NTFS, EXT3, etc.), where individual selected boot images stored across multiple OS filesystem partitions may be located and loaded to boot from UEFI pre-boot. However, SURYANARAYANA does not teach connect to an authorized device over a control channel that is different from the data channel, wherein the authorized device is different than the host computer system; receive, from the authorized device over the control channel, a request to format the storage medium; receive metadata associated with the host computer system over the data channel; determine, based on the metadata, a class of the host computer system; select, based on the class of the host computer system, one file system format of multiple file system formats; format, responsive to receiving the request to format the storage medium, the storage medium by creating a file system in accordance with the selected file system format on the storage medium.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138